DETAILED ACTION
This action is responsive to claims filed 7 February 2020.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 October 2019, 22 September 2020 and 13 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Patent Documents and Non-Patent Literature Documents listed in the IDS filed on 11 October 2019 are provided in the Internet File Wrappers (IFW) parent applications 14/374,504 and 15/667,519.
Response to Amendment
Claims 1-20 were initially filed on 11 October 2019.
Claims 1-20 were canceled and claims 21-39 were amended in a preliminary amendment filed 11 October 2019.
Claims 21-39 were canceled and claims 40-59 were amended in another preliminary amendment filed 7 February 2020, and claims 40-59 remain pending for examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shuang Zhao (Reg. No. 74,529) on 7 May 2021.

The application has been amended as follows: 

1 - 39.	(Cancelled)  

40. 	(Previously Presented) A wireless transmit receive unit (WTRU), comprising: 
a processor configured to: 
receive, from a network entity, a configuration comprising a grant of one or more resources to be used by the WTRU for transmission in an uplink, the configuration further indicating that the grant is valid for a duration of time and can be repeated at a specific periodicity; 
store the grant as a configured uplink grant; 
determine that an uplink transmission is to be performed during the duration of time; and 
perform the uplink transmission in accordance with the configured uplink grant stored by the WTRU.  

41. 	(Previously Presented) The WTRU of claim 40, wherein the processor being configured to perform the uplink transmission in accordance with the configured uplink grant stored by the WTRU comprises the processor being configured to perform the uplink 

42. 	(Previously Presented) The WTRU of claim 40, wherein the processor being configured to store the grant as a configured uplink grant comprises the processor being configured to store allocation information regarding the one or more resources associated with the grant in a table.  

43. 	(Previously Presented) The WTRU of claim 42, wherein the processor is further configured to receive, from the network entity, an indication of an index into the table corresponding to a resource associated with the grant.  

44. 	(Previously Presented) The WTRU of claim 40, wherein the periodicity is smaller than once every ten milliseconds.  

45. 	(Previously Presented) The WTRU of claim 40, wherein the periodicity is smaller than once every ten subframes.  

46. 	(Previously Presented) The WTRU of claim 40, wherein the configuration is received in a radio resource control (RRC) message.  



48. 	(Previously Presented) The WTRU of claim 40, wherein the processor is further configured to receive a downlink control channel transmission that activates the grant.  

49. 	(Previously Presented) The WTRU of claim 48, wherein the downlink control channel transmission comprises downlink control information (DCI) and wherein the grant is activated by the DCI.  

50. 	(Previously Presented) A method implemented by a wireless transmit receive unit (WTRU), the method comprising: 
receiving, from a network entity, a configuration comprising a grant of one or more resources to be used by the WTRU for transmission in an uplink, the configuration further indicating that the grant is valid for a duration of time and can be repeated at a specific periodicity; 
storing the grant as a configured uplink grant; 
determining that an uplink transmission is to be performed during the duration of time; and 
performing the uplink transmission in accordance with the configured uplink grant stored by the WTRU.  



52. 	(Previously Presented) The method of claim 50, wherein storing the grant as a configured uplink grant comprises storing allocation information regarding the one or more resources associated with the grant in a table.  

53. 	(Previously Presented) The method of claim 52, further comprising receiving, from the network entity, an indication of an index into the table corresponding to a resource associated with the grant.  

54. 	(Previously Presented) The method of claim 50, wherein the periodicity is smaller than once every ten milliseconds.  

55. 	(Previously Presented) The method of claim 50, wherein the periodicity is smaller than once every ten subframes.  

56. 	(Previously Presented) The method of claim 50, wherein the configuration is received in a radio resource control (RRC) message.  



58. 	(Previously Presented) The method of claim 50, further comprising receiving a downlink control channel transmission that activates the grant.  

59. 	(Previously Presented) The method of claim 58, wherein the downlink control channel transmission comprises downlink control information (DCI) and wherein the grant is activated by the DCI.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest all of the limitations of at least any of independent claims 40 or 50. Specifically, the prior art does not disclose a wireless transmit/receive unit (WTRU) receiving configuration information comprising an uplink (UL) grant, a duration during which the UL grant is valid, and a periodicity of the duration during which the UL grant is valid in combination with all of the other limitations of the independent claims.
During the course of examination, aside from the prior art already made of record, Sandberg et al. (US 2012/0230211, hereinafter Sandberg) and Paiva et al. (US 9,354,048, hereinafter Paiva) were found to be to the closest prior art.

Paiva, at Figs. 4A and column 6 lines 59 through 65 describe a subscription request transmitted from a device to a base station as including an estimation of periodicity and payload size of Random Access Data Channel (RADCH) messages. The independent claims require configuration information, including periodicity information, to be transmitted from a base station to a WTRU. However, Paiva merely discloses a request from a device akin to the claimed WTRU as including periodicity information in a message transmitted from the device to a base station. Paiva does not disclose or suggest periodicity information being included in any message transmitted from the disclosed base station to the disclosed device.
Thus, disclosure of including periodicity information with an associated UL grant in configuration information from a base station to a WTRU, in the context of all of the other limitations of the independent claims, was not found in the prior art of record. One having ordinary skill in the art would not have found it obvious to combine the prior art of record to arrive at the claimed invention, because including periodicity information with an associated UL grant in configuration information from a base station to a WTRU, in the context of all the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandberg et al. (US 2012/0230211) and Paiva et al. (US 9,354,048) are pertinent for the reasons provided above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thomas R Cairns/Examiner, Art Unit 2468